     Case 3:20-cv-01809-DMS-WVG Document 13 Filed 11/02/20 PageID.100 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    GRADY SHAUGHNESSY, individually                      Case No.: 20-CV-1809-DMS-WVG
      and on behalf of all others similarly
12
      situated,                                            ORDER ON UNOPPOSED EX
13                                        Plaintiff,       PARTE APPLICATION TO
                                                           RESCHEDULE THE EARLY
14    v.                                                   NEUTRAL EVALUATION
15                                                         CONFERENCE
      LVNV FUNDING, LLC; RESURGENT
16    CAPITAL SERVICES, LP; and DOES 1
      through 5,
17
                                       Defendants.
18
19
            Pending before this Court is LVNV Funding, LLC and Resurgent Capital Services,
20
      L.P. (“Defendants”) Unopposed Ex Parte Application to Reschedule the Early Neutral
21
      Evaluation Conference (“Ex Parte Application”). (Doc. No. 12.) Defendants filed the Ex
22
      Parte Application on October 28, 2020. (Id.) Grady Shaughnessy (“Plaintiff”) did not file
23
      a Response in Opposition or a Notice of Non-Opposition. The Ex Parte Application
24
      represents Plaintiff does not oppose its request to continue the November 9, 2020 Early
25
      Neutral Evaluation Conference (“ENE”) and Case Management Conference (“CMC”) in
26
      this matter. (Id., 3:1-3.) The Court treats Plaintiff’s non-response in this matter as a waiver
27
      to oppose the Ex Parte Application.
28

                                                       1
                                                                                 20-CV-1809-DMS-WVG
     Case 3:20-cv-01809-DMS-WVG Document 13 Filed 11/02/20 PageID.101 Page 2 of 3



 1          In relevant part, Defendants move the Court to continue the ENE and CMC due to
 2    scheduling conflicts arising from defense counsel’s pre-planned vacation and Defendants’
 3    representative’s personal plans. Rule 16(b) of the Federal Rules of Civil Procedure (“Rule
 4    16(b)”) require litigants to show good cause in moving the court to modify an operative
 5    scheduling order. Fed. R. Civ. P. 16(b). The good cause standard is informed by litigants’
 6    diligence in attempting to fully comply with the deadlines set by the Court. Matrix Motor
 7    Co. v. Toyota Jidosha Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003); Zivkovic
 8    v. S. Cal. Edison Co., 302 F.3d 1080, 1087–88 (9th Cir. 2002). Defendants’ Ex Parte
 9    Application does not address Defendants’ diligence in seeking to satisfy the existing dates
10    set forth in the relevant September 28, 2020 Order (Doc. No. 9) (“ENE Order”). Thus,
11    Defendants fail to set forth good cause supporting their request to continue the ENE and
12    CMC. Nevertheless, the Court GRANTS IN PART AND DENIES IN PART Defendants’
13    Ex Parte Application, given Defendants’ representative’s inability to participate in the
14    November 9, 2020 ENE and CMC.
15          Specifically, the Court grants Defendants’ request to continue the November 9,
16    2020, given Defendants’ representative’s unavailability to participate in settlement
17    discussions on November 9, 2020, but denies Defendants’ request to reschedule the ENE
18    and CMC for November 10, 2020. Instead, the Court ORDERS counsel for the Parties to
19    jointly contact this Court’s chambers, no later than Friday, November 6, 2020, via
20    electronic mail at efile_gallo@casd.uscourts.gov and set forth all dates in November and
21    December 2020 in which the Parties, their counsel, and any insurance adjusters are all
22    available to participate by Zoom video conference in the ENE and CMC. Thereafter, the
23    Court will issue an order setting a new ENE and CMC date.
24          Finally, the Court directs the Parties to fully comply with all applicable rules in the
25    course of this litigation, including, but not limited to, this Court’s Chambers Rules. This
26    Court’s Civil Chambers Rule VI expressly provides “appropriate ex parte applications may
27    be made any time after first contacting Judge Gallo’s Research Attorney assigned to the
28    case.” At no time did this Court’s Chambers receive any advance notice regarding

                                                   2
                                                                               20-CV-1809-DMS-WVG
     Case 3:20-cv-01809-DMS-WVG Document 13 Filed 11/02/20 PageID.102 Page 3 of 3



 1    Defendants’ intent to file the instant Ex Parte Application. Further, although Civil
 2    Chambers Rule VI required Defendants to contact this Court’s Chambers, Defendants also
 3    did not contact the Chambers of District Judge Sabraw prior to making this filing. Thus,
 4    Defendants failed to provide the requisite advance notice to the Court. While refraining
 5    from denying Defendants’ Ex Parte Application for non-compliance in this instance, the
 6    Court cautions Defendants that such leniency in further proceedings may not be extended.
 7          IT IS SO ORDERED.
 8    Dated: November 2, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            20-CV-1809-DMS-WVG
